Per curiam.
Anthony D. Smith, a member of the State Bar of Georgia, has filed a petition for voluntary surrender of license and suspension from practice with the State Disciplinary Board. In his petition Smith admitted that on two occasions funds entrusted to him by his client were improperly disbursed, that a proper accounting was not made to the client, and that portions of the fund entrusted to him were wrongfully diverted from the use specified by the client. He admitted that this conduct is a violation of State Bar Rule 4-102 and *553that his failure to account to clients for funds due them was a violation of Standards 61,62,63 and 65. He further admitted that his conduct authorized this court to remove him from membership in the State Bar and to suspend or disbar him from the practice of law in this state. He prayed that his petition for voluntary surrender of his license and suspension from practice of law be accepted and that his name be stricken from the rolls of those authorized to practice law in the State of Georgia.
Decided November 25, 1981.
Omer W. Franklin, Jr., General Counsel State Bar, Viola L. Sellers, Assistant General Counsel State Bar, for State Bar of Georgia.
Garland, Nuckolls & Catts, John A. Nuckolls, for appellee.
The State Disciplinary Board of the State Bar of Georgia has filed with this court its acceptance of respondent Smith’s petition for voluntary surrender of license with the express stipulation that respondent be readmitted to the State Bar of Georgia only upon his compliance with the reinstatement rules of the State Bar of Georgia in effect at the time of his petition for reinstatement.
This court hereby accepts the petition for voluntary surrender of license of Anthony D. Smith and hereby orders that he be readmitted to the State Bar of Georgia only upon his compliance with the reinstatement rules of the State Bar of Georgia in effect at the time of his petition for reinstatement.

Surrender of license accepted.


All the Justices concur.